Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9, 22, 24-27, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US. Pub. NO. 2017/0209105 A1; hereinafter “Fan”) in view of Hibbard (US. Pub. NO. 2019/0192880 A1).

Regarding claim 1, Fan teaches a method implemented on a computing apparatus including a processor and a storage device for determining a dose of modulation (DOM) profile (See Fan, fig. 2), the method comprising: 
obtaining a topogram image of the object, wherein the topogram image includes attenuation data of the object (See Fan, fig. 3, 305, scout scan, para. [0018-20,38], scout image reads on topogram image, projection data reads on attenuation data); 
obtaining a DOM profile generation model, wherein the DOM profile generation model is a neural network model (see Fan, fig. 4, 415, optimization model, para. [0063]); and 
generating a DOM profile by inputting the topogram image that includes the attenuation data of the objection (see Fan, fig. 3, 305, see remarks below) into the DOM profile generation model (see Fan, fig. 3, 325, para. [0053]), the DOM profile relating to a computed tomography (CT) scan of the object, wherein the DOM profile shows radiation doses corresponding to a plurality of slices of the objection during a scan of the object (See Fan, fig. 3, 330, para. [0056]; fig. 6, para. [0056]). 
Fan is silent to teaching that comprising 
obtaining a 3D image of an object; and
generating a DOM profile by inputting the 3D image, 
wherein the DOM profile generation model is generated by a process comprising: 
obtaining a set of training data including a plurality of sample CT images, a plurality of sample 3D images corresponding to the plurality of sample CT images, respectively, and a plurality of sample topogram images corresponding to the plurality of sample CT images, respectively; 
for each sample CT image of the plurality of sample CT images, determining a sample DOM profile based on sample attenuation data included in the sample CT image; and 
generating a predicted DOM profile by inputting a sample 3D image corresponding to the sample CT image and a sample topogram image corresponding to the sample CT image into a preliminary model; and
generating the DOM profile generation model by training the preliminary model based on a plurality of predicted DOM profiles corresponding to the plurality of sample CT images and a plurality of sample DOM profiles corresponding to the plurality of sample CT images.
In the same field of endeavor, Hibbard teaches a method comprising 
obtaining a 3D image of an object (see Hibbard, para. [0035,36,50], fig. 1, image acquisition 32); and
generating a DOM profile by inputting the 3D image (see Hibbard, fig. 7, 770, 775, para. [0081]), 
wherein the DOM profile generation model is generated (see Hibbard, fig. 7, network training 726, para. [0079]) by a process comprising: 
obtaining a set of training data (see Hibbard, fig. 7, training data 720, medical images 710) including a plurality of sample CT images, a plurality of sample 3D images corresponding to the plurality of sample CT images, respectively, and a plurality of sample topogram images corresponding to the plurality of sample CT images, respectively (see Hibbard, para. [0128], fig. 11, 1105; para. [0049,55]); 
for each sample CT image of the plurality of sample CT images (see Hibbard, fig. 7, 730), determining a sample DOM profile based on sample attenuation data included in the sample CT image (see Hibbard, fig. 7, training data 720, expected result 715); and 
generating a predicted DOM profile by inputting a sample 3D image corresponding to the sample CT image and a sample topogram image corresponding to the sample CT image into a preliminary model (See Hibbard, fig. 7, estimate result 735); and
generating the DOM profile generation model by training the preliminary model based on a plurality of predicted DOM profiles corresponding to the plurality of sample CT images and a plurality of sample DOM profiles corresponding to the plurality of sample CT images (see Hibbard, fig. 7, expected result 715, estimated result 735, error 740, criteria 745, update model 750).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Fan with the teaching of Hibbard in order to improve radiation dose levels and provide efficient radiation does planning (see Hibbard, para. [0007-8]). 

Regarding claim 3, the combination of Fan and Hibbard teaches the method of claim 1, wherein the training the preliminary model based on the set of training data to generate the DOM profile generation model comprises:
determining a plurality of sample DOM profiles based on the plurality of sample CT images (see Fan, fig. 3, 325);
executing the preliminary model based on the plurality of corresponding sample 3D images and the plurality of corresponding sample topogram images to generate a plurality of predicted DOM profiles (see Hibbard, fig. 7, estimate result 735); and
training the preliminary model by minimizing differences between the plurality of predicted DOM profiles and the plurality of sample DOM profiles (see Hibbard, fig. 7, error 740, criteria 745).

Regarding claim 4, the combination of Fan and Hibbard teaches the method of claim 1, wherein the set of training data is associated with multiple regions of the object (see Hibbard, para. [0054-55]) and the generated DOM profile generation model is a universal model (see Hibbard, para. [0151-2], gold standard).

Regarding claim 5, the combination of Fan and Hibbard teaches the method of claim 1, wherein the set of training data is associated with a region of the object (see Hibbard, para. [0054-55]) and the generated DOM profile generation model is a specialized model (see Hibbard, para. [0151-2], gold standard).

Regarding claim 6, the combination of Fan and Hibbard teaches the method of claim 1, wherein the DOM profile generation model includes-a neural network model a convolutional neural network (CNN) model or a recurrent neural network (RNN) model (see Fan, para. [0063]).

Regarding claim 9, the combination of Fan and Hibbard teaches the method of claim 1, further comprising: adjusting a tube current of an X-ray tube based on the generated DOM profile (see Fan, para. [0003]).

Regarding claim 22, Fan teaches a system for determining a dose of modulation (DOM) profile, comprising: at least one storage device storing a set of instructions; and at least one processor in communication with the at least one storage device, when executing the stored set of instructions, the at least one processor causes the system to perform operations including: 
obtaining a topogram image of the object, wherein the topogram image includes attenuation data of the object (See Fan, fig. 3, 305, scout scan, para. [0018,20,38]); 
obtaining a DOM profile generation model, wherein the DOM profile generation model is a neural network model (see Fan, fig. 4, 415, optimization model, para. [0063]); and 
generating a DOM profile by inputting the topogram image that includes the attenuation data of the objection (see Fan, fig. 3, 305) of the object into the DOM profile generation model (see Fan, fig. 3, 325, para. [0053]), the DOM profile relating to a computed tomography (CT) scan of the object, wherein the DOM profile shows radiation doses corresponding to a plurality of slices of the objection during a scan of the object (See Fan, fig. 3, 330, para. [0056]; fig. 6, para. [0056]). 
Fan is silent to teaching that comprising 
obtaining a 3D image of an object; and
generating a DOM profile by inputting the 3D image, 
wherein the DOM profile generation model is generated by a process comprising: 
obtaining a set of training data including a plurality of sample CT images, a plurality of sample 3D images corresponding to the plurality of sample CT images, respectively, and a plurality of sample topogram images corresponding to the plurality of sample CT images, respectively; 
for each sample CT image of the plurality of sample CT images, determining a sample DOM profile based on sample attenuation data included in the sample CT image; and 
generating a predicted DOM profile by inputting a sample 3D image corresponding to the sample CT image and a sample topogram image corresponding to the sample CT image into a preliminary model; and
generating the DOM profile generation model by training the preliminary model based on a plurality of predicted DOM profiles corresponding to the plurality of sample CT images and a plurality of sample DOM profiles corresponding to the plurality of sample CT images.
In the same field of endeavor, Hibbard teaches a system comprising 
obtaining a 3D image of an object (see Hibbard, para. [0035,36,50], fig. 1, image acquisition 32); and
generating a DOM profile by inputting the 3D image (see Hibbard, fig. 7, 770, 775, para. [0081]), 
wherein the DOM profile generation model is generated (see Hibbard, fig. 7, network training 726, para. [0079]) by a process comprising: 
obtaining a set of training data (see Hibbard, fig. 7, training data 720, medical images 710) including a plurality of sample CT images, a plurality of sample 3D images corresponding to the plurality of sample CT images, respectively, and a plurality of sample topogram images corresponding to the plurality of sample CT images, respectively (see Hibbard, para. [0128], fig. 11, 1105; para. [0049,55]); 
for each sample CT image of the plurality of sample CT images (see Hibbard, fig. 7, 730), determining a sample DOM profile based on sample attenuation data included in the sample CT image (see Hibbard, fig. 7, training data 720, expected result 715); and 
generating a predicted DOM profile by inputting a sample 3D image corresponding to the sample CT image and a sample topogram image corresponding to the sample CT image into a preliminary model (See Hibbard, fig. 7, estimate result 735); and
generating the DOM profile generation model by training the preliminary model based on a plurality of predicted DOM profiles corresponding to the plurality of sample CT images and a plurality of sample DOM profiles corresponding to the plurality of sample CT images (see Hibbard, fig. 7, expected result 715, estimated result 735, error 740, criteria 745, update model 750).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Fan with the teaching of Hibbard in order to improve radiation dose levels and provide efficient radiation does planning (see Hibbard, para. [0007-8]). 

Regarding claims 24-27 and 30, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 3-6 and 9, respectively. 

Regarding claim 31, Fan teaches a non-transitory computer readable medium, comprising at least one set of instructions, wherein when executed by at least one processor of a computing device, the at least one set of instructions cause the at least one processor to effectuate a method comprising:
obtaining a topogram image of the object, wherein the topogram image includes attenuation data of the object (See Fan, fig. 3, 305, scout scan, para. [0018,20,38]); 
obtaining a DOM profile generation model, wherein the DOM profile generation model is a neural network model (see Fan, fig. 4, 415, optimization model, para. [0063]); and 
generating a DOM profile by inputting the topogram image that includes the attenuation data of the objection (see Fan, fig. 3, 305) of the object into the DOM profile generation model (see Fan, fig. 3, 325, para. [0053]), the DOM profile relating to a computed tomography (CT) scan of the object, wherein the DOM profile shows radiation doses corresponding to a plurality of slices of the objection during a scan of the object (See Fan, fig. 3, 330, para. [0056]; fig. 6, para. [0056]). 
Fan is silent to teaching that comprising 
obtaining a 3D image of an object; and
generating a DOM profile by inputting the 3D image, 
wherein the DOM profile generation model is generated by a process comprising: 
obtaining a set of training data including a plurality of sample CT images, a plurality of sample 3D images corresponding to the plurality of sample CT images, respectively, and a plurality of sample topogram images corresponding to the plurality of sample CT images, respectively; 
for each sample CT image of the plurality of sample CT images, determining a sample DOM profile based on sample attenuation data included in the sample CT image; and 
generating a predicted DOM profile by inputting a sample 3D image corresponding to the sample CT image and a sample topogram image corresponding to the sample CT image into a preliminary model; and
generating the DOM profile generation model by training the preliminary model based on a plurality of predicted DOM profiles corresponding to the plurality of sample CT images and a plurality of sample DOM profiles corresponding to the plurality of sample CT images.
In the same field of endeavor, Hibbard teaches a method comprising 
obtaining a 3D image of an object (see Hibbard, para. [0035,36,50], fig. 1, image acquisition 32); and
generating a DOM profile by inputting the 3D image (see Hibbard, fig. 7, 770, 775, para. [0081]), 
wherein the DOM profile generation model is generated (see Hibbard, fig. 7, network training 726, para. [0079]) by a process comprising: 
obtaining a set of training data (see Hibbard, fig. 7, training data 720, medical images 710) including a plurality of sample CT images, a plurality of sample 3D images corresponding to the plurality of sample CT images, respectively, and a plurality of sample topogram images corresponding to the plurality of sample CT images, respectively (see Hibbard, para. [0128], fig. 11, 1105; para. [0049,55]); 
for each sample CT image of the plurality of sample CT images (see Hibbard, fig. 7, 730), determining a sample DOM profile based on sample attenuation data included in the sample CT image (see Hibbard, fig. 7, training data 720, expected result 715); and 
generating a predicted DOM profile by inputting a sample 3D image corresponding to the sample CT image and a sample topogram image corresponding to the sample CT image into a preliminary model (See Hibbard, fig. 7, estimate result 735); and
generating the DOM profile generation model by training the preliminary model based on a plurality of predicted DOM profiles corresponding to the plurality of sample CT images and a plurality of sample DOM profiles corresponding to the plurality of sample CT images (see Hibbard, fig. 7, expected result 715, estimated result 735, error 740, criteria 745, update model 750).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Fan with the teaching of Hibbard in order to improve radiation dose levels and provide efficient radiation does planning (see Hibbard, para. [0007-8]). 

Claims 7 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan and Singh as applied to claims 1 and 22 above, and further in view of Singh et al (US. Pub. No. 2018/0228460 A1; hereinafter “Singh”)

Regarding claim 7, the combination of Fan and Hibbard teaches the method of claim 1. 
The combination of Fan and Hibbard is silent to teaching that wherein the 3D image of the object is generated based on at least one of a stereoscopic vision technology, a structured light technology, or a Time-of-Flight (ToF) technology.
In the same field of endeavor, Singh teaches a method wherein the 3D image of the object is generated based on at least one of a stereoscopic vision technology, a structured light technology, or a Time-of-Flight (ToF) technology (see Singh, para. [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Fan and Hibbard with the teaching of Singh in order to improve CT scan systems and reduce manual operation of CT scan process (see Singh, para. [0003]). 

Regarding claim 28, the dependent claim is interpreted and rejected for the same reasons as set forth above in claims 3-6 and 9, respectively. 

Claims 8 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan and Hibbard as applied to claims 1 and 22 above, and further in view of Pasquier et al. (US. Pub. NO. 2018/0360399 A1; hereinafter “Pasquier”).

Regarding claim 8, the combination of Fan and Hibbard teaches the method of claim 1. 
The combination of Fan and Hibbard is silent to teaching that further comprising:
performing a localizer scan before the topogram of the object is obtained.
In the same field of endeavor, Pasquier teaches a method comprising 
performing a localizer scan before the topogram of the object is obtained (see Pasquier, fig. 8, 804 before 806). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Fan and Hibbard with the teaching of Pasquier in order to optimize radiation dose and improve image quality (see Pasquier, para. [0003-4]). 

Regarding claim 29, the dependent claim is interpreted and rejected for the same reasons as set forth above in claim 8. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan and Hibbard as applied to claim 1 above, and further in view of Couch et al. (US. Pub. NO. 2012/0148131 A1; hereinafter “Couch”).

Regarding claim 21, the combination of Fan and Hibbard teaches the method of claim 1. 
The combination of Fan and Hibbard is silent to teaching that wherein the topogram image includes an anterior—posterior (AP) topogram image or a lateral topogram image.
In the same field of endeavor, Couch teaches a method wherein the topogram image includes an anterior—posterior (AP) topogram image or a lateral topogram image (see Couch, para. [0025,68]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Fan and Hibbard with the teaching of Couch in order to improve CT scan system performance and accuracy (see Couch, para. [0006]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 22, and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moore (10,850,121) teaches radiation dose prediction systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/Primary Examiner, Art Unit 2648